 



Exhibit 10

RESOLUTION AGREEMENT
Category A Taxpayers

     This Resolution Agreement (“Agreement”) is entered into by and between the
North Carolina Department of Revenue (“Department”) and CT Communications, Inc.
(EIN: 56-1837282), The Concord Telephone Company (EIN: 56-0186420), CT
Communications Northeast, Inc. (EIN: 04-3442768) and CT Communications Northeast
Trust (EIN: 04-6878863), collectively as “Taxpayer”, on this 31st. day in
January of 2005. This Agreement represents the entire agreement of the parties
named herein.

     WHEREAS, Department established a Voluntary Compliance Program for
taxpayers who engaged in tax strategies whereby income and capital that would
otherwise be taxable in North Carolina was shifted out-of-state or in other tax
shelter activities that reduced or eliminated North Carolina state taxes.

     WHEREAS, Taxpayer is eligible for and elects to participate in the
Department’s Voluntary Compliance Program for the tax periods ended December 31,
1998 through December 31, 2003 (“Period”).

     WHEREAS, Department and Taxpayer enter into this Agreement to resolve all
issues regarding Taxpayer’s income and franchise tax liabilities for the Period,
except as specifically stated herein.

     NOW IT IS HEREBY DETERMINED AND AGREED:



  1.   Taxpayer agrees to pay $4,500,000 by January 31, 2005, representing tax
and interest for the tax periods ended December 31, 1998 through December 31,
2003.     2.   Taxpayer agrees that the separate taxable incomes of CT
Communications, Inc., CT Communications Northeast, Inc. and CT Communications
Northeast Trust shall be combined for the Period, and 100% of such combined
income is taxable in North Carolina.     3.   Taxpayer agrees that the combined
filing methodology is applicable only to the Period and not to any prior tax
period, and that Taxpayer agrees to file a combined return for 2004 and 2005
including CT Communications, Inc. and CT Communications Northeast, Inc.
One-hundred percent (100%) of this combined group’s apportionable and
nonapportionable taxable income or loss shall be reported as North Carolina
taxable income for tax year 2004. Taxpayer agrees to follow this methodology in
2005 to the extent that the facts are similar to 2004. The 2004 franchise tax
liability of CT Communications, Inc. shall be determined separately (i.e., not
combined with another entity) and apportioned 100% to North Carolina. The
underpayment of estimated income tax penalty will not be applicable to the 2004
tax period to the extent the penalty is due as a result of the combination for
income tax purposes.     4.   Taxpayer agrees that the separate franchise tax
liabilities of CT Communications, Inc., CT Communications Northeast, Inc. and CT
Communications Northeast Trust are to remain separate, and not combined for the
Period.     5.   Taxpayer agrees to withdraw the franchise tax refund claim
filed on behalf of CT Communications, Inc. for its 2000 tax period.     6.   CT
Communications, Inc. filed and the Department denied income tax refund claims of
approximately $276,802 for its 1998 through 2001 tax periods, based on refund
claims filed with and also denied by the Internal Revenue Service. The
Department specifically excludes these

 



--------------------------------------------------------------------------------



 



      refund claims from this Agreement. The taxpayer retains it right to
refunds with respect to the issue to the extent an overpayment of North Carolina
tax results from a federal determination.     7.   The Department and the
Taxpayer hereby agree that the issue of the central administrative office
credits claimed by The Concord Telephone Company and initially denied by the
Department will remain open for further review by the Department for the Period.
If the Department determines that Taxpayer should not have been denied the
central administrative office credits for the Period, the Department will issue
a refund of tax with applicable interest for the tax years included in the
Period. If the Taxpayer is unable to satisfactory sustain the central
administrative credits to the Department after all appeals as provided under
G.S. 105-266.1 and 105-267 are completed, no additional tax will be due for the
Period as it applies to such credits.     8.   If adjustments to tax are found
as a result of the Department’s further examination of the tax credits described
in item 7. above, the Department agrees that such modification will be treated
as a mathematical error for purposes of the North Carolina Voluntary Compliance
Program. The Department will review the computations and upon completion of the
review notify the Taxpayer of any changes. The Department will refund any tax
and applicable interest found to be overpaid.     9.   The Department and the
Taxpayer hereby agree that all tax credits and credit installments, whether or
not utilized or claimed against a tax in the Period or not, based on a data
processing eligibility claimed by the The Concord Telephone Company will be
permanently forfeited for the Period and any tax period subsequent to the Period
by The Concord Telephone Company, or its successor in interest.     10.  
Taxpayer agrees that the taxable income of The Concord Telephone Company for the
Period will not be included in any combined return of any composition
whatsoever.     11.   Taxpayer agrees to liquidate and terminate the existence
of CT Communications Northeast, Inc. effective no later than December 31, 2005.
    12.   Taxpayer agrees to provide workpapers within 30 days to substantiate
the combined income tax liabilities of CT Communications, Inc., CT
Communications Northeast, Inc. and CT Communications Northeast Trust for the tax
periods ended December 31, 2001 through 2003. It is the Department’s
understanding through verbal agreement with the Taxpayer’s representative that
the aforementioned tax liabilities were determined without the benefit of any
net economic loss from any Taxpayer from any taxable year, including those
contained within the Period. These returns are subject to examination and
adjustment as described in item 19, below.     13.   Taxpayer agrees to
permanently forfeit CT Communications, Inc.’s net economic loss of $6,519,789
generated in 2000, and any other economic loss generated during the Period. This
forfeiture shall be effective for the Period, and any other tax period
subsequent to the Period, and is applicable to CT Communications, Inc. or any
successor in interest.     14.   The Department will not require the Taxpayer to
file any amended tax returns for the Period.     15.   Except as provided in
sections 7, 8, and 19, Taxpayer waives all rights to a hearing under G.S.
105-241.1 or G.S. 105-266.1 and all rights to a refund under G.S. 105-266.1 or
G.S. 105-267 with respect to the tax and interest paid under this Agreement,
except for refunds due as the result of federal corrections or mathematical or
computational errors.     16.   Upon receipt of the payment described above, the
Department will waive all penalties assessed or due for the Period.

 



--------------------------------------------------------------------------------



 



  17.   The tax and interest paid pursuant to this Agreement is in full
satisfaction of Taxpayer’s North Carolina income and franchise tax liabilities
for its December 31, 1998 through December 31, 2003 tax years, except for
additional tax due as the result of federal corrections or mathematical or
computational errors and except as noted in section 19.     18.   Except for
adjustments resulting from federal corrections or mathematical or computational
errors, this Agreement shall represent a final determination and binding
resolution of Taxpayer’s North Carolina income and franchise tax liability for
its December 31, 1998 through December 31, 2003 tax years. This Agreement does
not relieve Taxpayer of its obligation to report federal corrections nor
preclude adjustments of Taxpayer’s income tax liability under G.S. 105-241.1(e).
    19.   The Department retains the right to examine the tax returns filed for
the tax periods beginning January 1, 2001 and ending December 31, 2003, and to
assess any additional tax, penalties, and interest due for those periods. The
Taxpayer retains the right until February 28, 2005 to report other adjustments
and to claim a refund for tax periods beginning January 1, 2001 and ending
December 31, 2003 for overpayments of tax not related to strategies whereby
income that otherwise would be taxable in North Carolina was shifted
out-of-state or such refund claims were not related to tax shelter activities.
If the additional tax due is the result of other tax strategies whereby income
that would otherwise be taxable in North Carolina was shifted out-of-state or in
other tax shelter activities, no penalties will be waived under the Department’s
penalty policy or otherwise. If the additional tax due is not the result of
other tax strategies whereby income that would otherwise be taxable in North
Carolina was shifted out-of-state or in other tax shelter activities, Taxpayer
will have thirty days from the date of assessment to present adjustments to
reduce the assessment, up to and including its elimination (but in no case shall
such adjustments result in a tax refund to the Taxpayer) and to pay any
additional tax and interest due or protest the additional assessment to have the
penalties due for these tax years waived. Upon timely payment in full of any
additional tax and interest finally determined to be due, the applicable terms
of this Agreement will also apply.     20.   This Agreement may only be amended
by written agreement by all parties.     21.   This Agreement does not
constitute a concession, agreement, or admission by Department or Taxpayer as to
the correctness or applicability of any legal or factual contention of the other
party.     22.   This Agreement is final and conclusive except the matter to
which it relates may be reopened in the event of fraud, malfeasance, or
misrepresentation of material fact. By signing this Agreement, the Department
and Taxpayer certify that they have read and agreed to all of the terms hereof
and that they have the authority to enter into this Agreement.

 



--------------------------------------------------------------------------------



 



Taxpayers: CT Communications, Inc.; CT Communications Northeast, Inc.; CT
Communications Northeast Trust; The Concord Telephone Company

       
By:
  /s/ James E. Hausman  

      Title: Senior VP and CFO   Date: 1/31/05  
 
    North Carolina Department of Revenue
Secretary of Revenue  
 
   
By:
  /s/ Greg Radford  

    Title: Director, Corporate, Excise and Income Tax Division   Date: 3/3/05  

     
Please return to:
  Greg Radford

  Personal and Confidential

  P.O. Box 871

  Raleigh, NC 27602-0871

 